Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over in view of FANG J et al. CN 108932534 A

Regarding Claims 1, and 8, JiaoJiao discloses An apparatus for training a traffic sign identification model, comprising:
one or more processors; a memory storing instructions executable by the one or more processors (See JiaoJiao pg. 35 AlexNet pg. 37 neural networks; where one ordinary skill would recognize that AlexNet and neural networks run on processors and memory in a computer system);
wherein the one or more processors are configured to:
obtain an original image containing a traffic sign (See JiaoJiao pg. 67-68, Fig. 4.23 43 training sample sets of traffic signs in GTSRB);
generate a target image based on the original image (See JiaoJiao pg. 67-68, Fig. 4.23 expansion methods on training samples to generate modified training images); and
train the traffic sign identification model based at least on the target image (See JiaoJiao pg. 67-68, new training data; pg. 75-77 AlexNet1 trained with expanded training samples).
JiaoJiao does not explicitly disclose generate a target image based on the original image through a machine learning model, wherein the machine learning model is trained based on a plurality of pairs of sample images, each pair contains an original sample image containing the traffic sign and a modified sample image after modifying the original sample image.
Fang teaches obtain an original image containing a traffic sign (See Fang Pg. 1 “Step 1: randomly collect N real pictures with the same content as picture training samples and real picture samples”);
generate a target image based on the original image through a machine learning model (See Fang Pg. 1 “Step 5: Generate N simulation pictures close to the real picture samples”), wherein the machine learning model is trained based on a plurality of pairs of sample images (See Fang Pg. 1 “Step 4: using a deep convolution generation to combat the network to train the input N picture training samples and N real picture samples”), each pair contains an original sample image containing the traffic sign and a modified sample image after modifying the original sample image (See Fang Pg. 1 “Step 3: input the preprocessed N picture training samples and N real picture pictures to a deep convolution generation confrontation network”).


Regarding Claim 7, the combination teaches  method for identifying a traffic sign as taught for claims 1 and 8 and included here by reference, and further, comprising: 
obtaining an image to be identified (See Jiaojiao Pg. 66. 12630 pictures in GTSRB are selected as test pictures to evaluate the classification ability of convolutional neural network); and 
identifying the image to be identified by a traffic sign identification model (See Jiaojiao Pg. 76 uses the 12630 test pictures of GTSRB to test the recognition accuracy of the two trained AlexNet networks).  

Regarding Claims 2 and 9, the combination teaches wherein the modified sample image paired with the original sample image is obtained by performing at least one of: modifying a shooting angle of the original sample image; modifying a lighting of the original sample image; modifying a shooting distance of the original sample image; modifying a definition of the original sample image; and applying random occlusions to the original sample image (See Fang Pg. 1 “the image generation method of the invention can satisfy the difference in shooting angle and background”).  


Regarding Claims 3 and 10,wherein the machine learning model comprises an adversary generation network (See Fang Pg. 2, Step 4: deep convolution generation Step 4.1, the depth volume and the generated confrontation network include a generator G and a discriminator D).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Fang, in order to optimize image generation capabilities.

Regarding Claims 4 and 11, wherein the adversary generation network comprises a generator and a discriminator (See Fang Pg. 2, Step 4.1, the depth volume and the generated confrontation network include a generator G and a discriminator D), and 
the adversary generation network is trained by: generating a fake modified image based on an original sample image by a generator (See Fang Pg. 2, Where xi is the input real picture data, and i represents the number of random noises received by the generator G); and 
training the adversary generation network by using the plurality of pairs of sample images true samples and using a pair of the original sample image and the fake modified image as fake samples (See Fang Pg. 1 Step 3 Step 4, Pg. 2 generating network).


Regarding Claims 5 and 12, wherein the one or more processors are configured to: generate the target image from the original image by the generator (See Fang Pg. 1, “train a generator G to generate realistic samples from random noise or latent variables” “Step 5: Generate N simulation pictures close to the real picture samples” and pg. 5 “the deep convolution generation confrontation network improves the similarity of the image generation compared to the generated confrontation network, and thus can Generate new high-precision target images”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Fang, in order to optimize image generation capabilities.

Regarding Claims 6 and 13, wherein the machine learning model represents a mapping relation between the original sample image and the modified sample image, and the one or more processors are configured to generate the target image based on the original image according to the mapping relation (See Fang Pg. 2-3 where network/generator represents mapping relation “generating a network based on deep convolution to generate a network”, “wherein the generator G is an encoder, a converter or a decoder, step 4.1.2, the generator G is .
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Fang, in order to optimize image generation capabilities.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/UMAIR AHSAN/             Examiner, Art Unit 2647